The placing on the market and use of feed for animals (debate)
The next item is the report by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a regulation of the European Parliament and of the Council on the placing on the market and use of animal feed - C6-0128/2008 -.
rapporteur. - (DE) Mr President, Commissioner, today we are discussing what is known as the 'open declaration'. This is about transparency with regard to feed as the basis for healthy food for consumers, and it is about giving purchasers of compound feed an overview of what is supplied to them.
It has been a long road but, if we adopt this Regulation today, I hope this brings matters to a successful conclusion, and I should like to thank the Commission, which has helped us a great deal with its constructive work on the issues. The Commission encountered absolute political will on the part of Parliament to push through this open declaration, and also experienced a stubborn but fair debate with the Council. We can be proud of the results.
Let us take a brief look at the history. We had the BSE crisis and, in 1997, the Temporary Committee of Inquiry issued its final report in which Parliament called for this open declaration. The Commission presented a proposal, which subsequently became Directive 2002/2/EC. In a compromise with the Council - this went through all the bodies - the Directive pushed through the open declaration, which meant that labels had to state the ingredients with a ± 15% tolerance, and the exact composition had to be provided on request.
That was a directive rather than a regulation, and Member States implemented it only very hesitantly or not at all. The feed industry brought an action to the European Court of Justice, and the Court gave the following first-class confirmation: apart from the exact information, the legality of this Directive was not in dispute. We then took account of this judgment in a further procedure in Parliament, and have now brought matters to a conclusion in the form of this Regulation. I had the honour of being rapporteur each time and, throughout this long period, I enjoyed extremely intensive cooperation with the Commission that was based on trust.
Today we have a result that has been fought for hard but fairly, and of which we can be proud. It is also apparent that it enjoys the support of the majority in this House and of the groups. There are no amendments, from which I conclude that this Regulation will indeed be adopted by a large majority. Therefore, we have a good Regulation that brings about the open declaration in three steps - you know what they are - firstly, the components in descending percentage order; secondly, the provision of information to feed businesses with a ± 15% tolerance - in this regard we have not laid down a reservation of intellectual property rights in this legislation, but rather referred to the general legislation - and thirdly, the provision of exact information to the authorities.
I also wish to point out that we have set up a register. No feeding or admixing of components will now take place in the European Union without such components being published, as they must be included in the register. This is important not only to the supervisory authorities but also to the public and to customers. From the point of view of the rapporteur, therefore, I can say that I am very satisfied with the result overall.
Member of the Commission. - Mr President, first of all I would like to thank the Committee on Agriculture and Rural Development for its work on this dossier, and especially the rapporteur, Mr Graefe zu Baringdorf, as well as all the shadow rapporteurs, who all played an important role.
Mr Graefe zu Baringdorf has managed to steer discussions during the negotiations with great skill, and we are very grateful to him.
The compromise package maintains the high level of feed safety achieved in the EU. It strikes the right balance between consumer protection and intellectual property rights. It removes the burden of the pre-market authorisation procedure for bio-proteins, modernises the labelling of feed through proper information for the customer and places coregulation at the heart of legislative procedures. It improves market transparency through the notification system for new feed materials, facilitates innovation and competitiveness in the EU feed business and marks a concrete step against the misleading of feed users - be they farmers or pet owners.
The result of the negotiations is the compromise package submitted for your vote, which amounts to simplification and modernisation of the current legal framework. The provisions concerning the so-called 'open declaration' allow for a more modern type of labelling. Feed materials incorporated into compound feed for food-producing animals will have to be labelled by weight, in descending order.
On top of this, the exact percentage of weight has to be indicated for highlighted feed materials, and in the case of voluntary labelling.
Furthermore, the provision that certain information concerning compound feed can be transferred from the competent authorities to the purchasers on grounds of urgency improves the appropriate information to the user in cases such as feed contamination incidents.
In this context, the Commission makes the following declarations. First, in order to adapt Annex III on the tolerances for the compositional labelling of feed materials and compound feed to scientific and technical development, the Commission and its services envisage taking up examination of that Annex. In this context, the Commission will also consider certain feed materials with a moisture content in excess of 50%.
Second, with regard to the labelling of additives, the Commission will study whether the principles of information through labelling of feed could also apply to the additives and premixtures authorised under the Regulation on additives for use in animal nutrition.
Finally, the Commission understands that any urgencies relating to human and animal health and the environment may include urgencies generated, among other things, by negligence, international fraud or criminal acts.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats and myself, I should like to extend the warmest of thanks to our rapporteur, Mr Graefe zu Baringdorf. I believe that the approach taken to this report is a model for the parliamentary work in this House.
Today's vote does not involve any amendments, as the work on this was technically very sound and encompassed the entire political spectrum. I believe that this result is one to be proud of. It is a balanced result that safeguards the interests of farmers as users of feed, feed manufacturers, and all other links in the food chain.
It improves transparency, and my group, in particular, sets great store by the setting up of a register in which the raw materials mixed into feed must be entered. Food scandals occur time and again and not even the new legislation will prevent this, as no European rules are designed to prevent criminal activity; but these rules will help ensure that, when these scandals do occur, it will be easier to detect what substances have been mixed in.
I also think it a good thing that manufacturers of feed may provide further information on a voluntary basis, and I consider it an excellent proposal that, if they provide such information, this must be scientifically proven. I am of the opinion that this new feed law significantly improves protection and that the decreasing order enables farmers to see the proportions of each feed component and what is the best feed for their animals, and to choose accordingly.
I reiterate my thanks to all those who contributed to making this such a good report.
Mr President, Commissioner, as I have already done in the Committee on Agriculture and Rural Development, I would firstly like to congratulate the rapporteur, the shadow rapporteurs from the other political groups and also the Council for the work carried out.
This work has allowed us to reach agreement at first reading and furthermore, has been an excellent running-in process for the codecision procedure that will be standard practice in our committee in the near future.
Ladies and gentlemen, at present, legislation on the movement of raw materials for feed and compound feed for animals, including pets - a sector that represents some EUR 50 billion in trade at Community level - is regulated by several directives and some 50 amendments and implementing acts.
The simplification of the legislation and its harmonised application are the main objectives that will doubtless be achieved by this Regulation.
Parliament's Committee on Agriculture and Rural Development has already debated the placing on the market of animal feed, back in 2006. We will all recall that we unanimously asked the European Commission, in future review, to endeavour to find a fair balance between the interests of farmers in obtaining detailed information on feed ingredients and the interests of the industry in ensuring sufficient protection of its know-how.
The compromise reached on the main sensitive points of the Commission's proposal, the open declaration of raw materials and the creation of a Community list of raw materials, is a good reflection, in my opinion, of this balance. Proof of this is the welcome the compromise has received from all those involved.
In fact, by means of the open declaration, the compromise protects the rights of purchasers to be informed and of manufacturers to retain ownership of their know-how by indicating that information should be provided without prejudice to the 2004 Directive on intellectual property rights.
There is no question, ladies and gentlemen, that in a relationship of trust between supplier and user, the formulae should be known, but it would not be logical to be obliged to give the recipe to the first client who came through the door. Many of us have drunk Coca-Cola for many years. Although we do not know its recipe, this does not mean that we doubt that the product's characteristics are observed and that health standards are respected.
The Court of Justice judgment previously mentioned strictly establishes that the obligation to inform customers of the exact composition of feed, if they so request, is not justified by a desired aim to protect health.
That said, I must remind you that the competent authority will have access to the precise composition at all times and, as established in the compromise reached, any emergency related to human or animal health or the environment will mean that the purchasers will have access to precise information on the composition of the feed in question once the legitimate interests of both the manufacturers and the purchasers have been considered.
With regard to the list of good labelling practices, this remains voluntary for the professionals in the sector without at any time becoming a positive list of raw materials for the manufacture of compound feeds, as this is something that has not been requested.
The legislation will include, at the European Parliament's request, a new annex comprising a list of raw materials for animal feed of which the placing on the market or use is prohibited or restricted. This is information, whether an annex or a list, that the Commission can update.
The Socialist Group in the European Parliament, whom I represent, supports the compromise reached and has not tabled any amendments for the plenary. We are fully in favour of the position as presented today in this House and, as such, we will vote in favour of it.
on behalf of the ALDE Group. - (NL) I, too, should like to start by congratulating the rapporteur, Mr Graefe zu Baringdorf. The Group of the Alliance of Liberals and Democrats for Europe shares the view that the compromise that has been struck is a good one, and so we will be able to vote in favour of it later today.
What matters most is for the intellectual property of the cattle feed manufacturers to be safeguarded. If we in the sector want innovation - as indeed, yesterday, we voted on a climate report - there is much room for improvement in the cattle feed sector too, so that the emission of all kinds of gases caused by livestock can be reduced. Well, this is a challenge we need to confront squarely. When cattle feed manufacturers decide to innovate, they should not be impeded by excessively strict legislation on disclosure. This disclosure is, to my mind, safeguarded, as others have already mentioned, and could be done at the request of the government or a certain customer, for example. There is nothing stopping the cattle feed manufacturers from doing this on a voluntary basis.
The ingredients as such are not the most important thing: the precise nutritional value of cattle feed is much more important, and should be correctly labelled. Everything that is on the label, such as energy, protein, and suchlike, is valuable information. In short, the Group of the Alliance of Liberals and Democrats for Europe will be backing this compromise. We will also say to the cattle feed manufacturers that if they wish to innovate in their production processes and their cattle feed composition, for example, this is a good compromise that will help them do this.
Mr President, the market for feedstuffs and their use in animal production is extremely important, because it concerns the health of hundreds of millions of citizens in EU Member States.
Unpleasant experiences from the past in the form of animal diseases caused by unsuitable feedstuffs brought about huge material and social costs in the countries of the Community. This is why defining the composition of feeds is also extremely important, in order to limit the use of improper feeds. Effective enforcement of the provisions contained in the regulation is also important, so that they will not be merely hollow declarations.
Currently, when millions of people and even entire countries in Europe are against the consumption of food produced using animal feeds which contain genetically modified plants, those people have the right to know what is happening. Therefore, it is not only farmers who should be informed about the contents of animal feed, but food processing plants should inform customers about this on product labels. And this is not being done.
Several months ago in this Chamber, we debated the increasing numbers of obese people in Europe. This problem, however, in great measure concerns precisely the contents of animal feeds, because it is these contents which significantly affect the quality of meat. It is very good that in the draft regulation, much attention has been paid to the hygiene of feed production and to the problem of the addition of contaminated materials during production. That practice has sometimes been used by many producers.
on behalf of the Verts/ALE Group. - Mr President, I will be no exception in offering my congratulations to my group colleague, Friedrich-Wilhelm Graefe zu Baringdorf, who has worked very hard on what must be one of the more technical dossiers we have dealt with. He has also displayed the wisdom of Solomon in striking a balance between the needs of the consumers and the very legitimate needs of manufacturers for the protection of their product and their intellectual property.
This is what I would call back home one of the more classic European Parliament dossiers. Looking at our guests in the visitors' gallery, it is pretty safe to say that animal feed labelling is probably not one of the most glamorous subjects they could have heard us talking about today, but it is crucially important and it is a real example of where this Parliament adds value, and where we can ensure our consumers', our citizens' and our voters' faith in the food chain of the food they eat.
It is important to remember where this issue came from. The BSE crisis proved that what we feed our animals needs to be regulated. This Regulation needs to be transparent, and there needs to be a balance struck between consumers' needs and the needs of the manufacturers, but it can go wrong. It has gone wrong and we must ensure it does not go wrong again. This report is crucial in taking that forward.
I have had numerous meetings with the industry in Scotland, and with consumer groups and the farmers themselves, and there has been pretty well universal support and approval for the way that the Commission and Parliament have taken this forward, and particularly for our rapporteur.
This dossier does add value. It is a good example of Parliament working. We often say that there has been good cooperation between the Commission and Parliament. On this one, there really has been, and the fact that there are so few amendments being tabled to this report demonstrates that it will go through with a big majority. Parliament has had a good day today.
Mr President, the compromise achieved concerning feedstuffs does have certain advantages - it harmonises and simplifies EU legislation - but it also has fundamental flaws: it does not offer sufficient guarantee of the safety of animal feeds and of foods, it affords weak protection of the interests of the five million farmers who breed and raise animals, and it does not sufficiently protect our health.
The access of animal feed users to information about the contents of the feed will still be limited by the protection of intellectual property rights. If the producer of a feedstuff uses a dangerous ingredient, we will still be vulnerable. The problem of feedstuffs is further proof of the mistaken direction being taken by agricultural policy which, in spite of declarations, supports industrial agriculture first and foremost and, in such agriculture, farmers do not have to have their own feedstuffs and can raise animals using feedstuffs produced by specialised businesses. These businesses are, of course, profit-driven and will always find a way to reduce costs, but will not necessarily take into account the safety of animals or our health. As a consequence, we have to multiply specific provisions and increase monitoring, which takes the matter to an absurd level.
Is it not time to reverse these tendencies and to return to the sustainable development of agriculture, in which farmers will have their own feedstuffs and will not be exposed to the losses caused by dioxins or BSE? Progress in agriculture does not have to mean the concentration of production or the concentration of feedstuff production. We should bear in mind that in the EU, we currently have 15 million farms, and as many as 95% of these are small and medium-sized farms. Most of these farms can use the sustainable model of agriculture for the good of farmers, the environment and of us all. We only need to radically change our approach to agriculture, and in doing so to change our approach to current common agricultural policy.
(FR) Mr President, what is good about animals is that the years go by and the problems remain the same. For example, we always mention jaw traps when talking about wild animals, and the question of transport, breeding and feed always arises in relation to farm animals. Animal feed is a classic case; it is a mishmash, a load of rubbish. Antibiotics, clenbuterol, growth hormones, even the remains of other animals, are used, and this is what the United Kingdom's contaminated feed problem from the 1990s was all about.
However, today we are told that the junk-food era is over. There has been a 2002 directive and a 2005 Court of Justice ruling and, now, there is the desire to reconcile the market and profit - which is referred to as intellectual property - with consumer safety.
Thus, here we find ourselves today armed with a regulation. Using the classic tool of labelling, all the components are going to be indicated, in descending order of weight, and there will also be an open declaration, an Annex III and a tolerance of +/-15%. Moreover, the most inquisitive among us will even be able to request the exact composition.
Only two big questions remain. The first concerns imported animals which have not been labelled. Mr Parish is here; he has taken a great interest in animals arriving from Brazil, which are not marked and which have been fed clenbuterol. When it comes to the safety of these animals, we do not know a great deal.
And then there remains the big question of imported feed, namely raw materials that have been arriving from the American continent since the 1960s. In the 1960s, this came in the form of corn gluten feed - molasses, oilseed residues - and, today, it is in the form of transgenic soya from Argentina, Paraguay and Brazil, and transgenic maize from Canada and the United States. And this, dare I say it, because people are against local GMOs, but not immigrant GMOs.
The fact is, we are talking here about two-thirds of the feed of our herds, and that is a real health issue. The single issue of European health security is obscuring the wider issue of global health risks, due to the Uruguay Round agreement and the Blair House agreement, which oblige us to import our oilseeds to feed two-thirds of our herds.
Mr President, I should like to congratulate the Commissioner and Mr Graefe zu Baringdorf on their excellent work and the good cooperation we have had.
Let me say to the last two speakers and to the guests we have in the gallery: please eat your food safely this afternoon when you have your lunch, because, if we are to believe the last two speakers, there is nothing safe to eat anywhere as far as I can see!
The whole idea of this legislation is to bring safety to the food we eat, and, of course, what our animals eat is essential because we eat those animals. I know it is a very simplistic approach to take, but that is exactly why we are here.
Yes, we have made mistakes over the years, and I would be the first to admit that the feeding of meat and bone meal back to cattle caused the BSE problem - which was not anybody's finest hour - and that is why we are bringing this legislation forward.
The whole argument now is not about whether we should have transparency and have the ingredients on the label, because that is precisely what will be there. The manufacturers' argument was to ask whether they had to put the precise percentages, because somebody could then turn round and copy that feed and make exactly the same feed.
That is where the compromise and the work that Mr Graefe zu Baringdorf, the Commission and Council have done is so good, because we have reached a situation now where we can really trust our feed. If you have looked recently at the problems that we have had in Europe - and we have had problems in various countries with animal feed - this is not because the labelling system and the processes have been wrong, but because companies have broken the law.
Therefore, we must ensure not only that we get this law right but also that the Commission and Member States monitor this law and inspect the feed companies to make sure that they are not breaking the rules, because, again, people and consumers must have confidence in our food.
I would say to you that European food is as safe as we can get it, but we must never let up, to make sure that our consumers are absolutely satisfied that what they are eating is safe. I would say to our guests: please go and have a good lunch and be assured that it should be safe!
(PL) Mr President, Commissioner, I heartily congratulate Mr Graefe zu Baringdorf on another excellent report.
Efforts at simplifying current legislation in the area of the marketing and use of feedstuffs and in the area of required and additional information placed on packaging and in freight documentation are a justified step.
It is certain that simplifying technical provisions and an enlargement of purely administrative provisions will have a beneficial effect on the growth of competitiveness of the EU feedstuffs sector and on food safety, which Mr Parish has just spoken about. I am certain that this assumption is itself justified.
However, I would like to draw attention here to a question which may be problematic. I think that the obligation to label products with a freephone number placed on small and medium-sized producers of feedstuffs for domestic pets is unnecessary. Introduction of this provision may cause a financial burden which is too great for these small and medium-sized producers, and most feedstuff producers fall into these two categories.
In summary, I would like to stress that we must strive to simplify the entire system of legislation in the area of the marketing and use of feedstuffs. In so doing, care should be taken over safety. However, the introduction of controversial provisions which generate excessive costs may unfavourably affect precisely those small businesses which produce for local markets.
(FI) Mr President, Commissioner, ladies and gentlemen, I would also first like to thank the rapporteur, Mr zu Baringdorf, for the thorough work he has done in preparing for this debate.
Food safety in the EU has been shaken by many crises in recent years, such as BSE and several dioxin scandals, the latest of which apparently occurred last autumn. The causes of the crises have often been found to be contaminated feed, due to negligence or even criminal activity. This regulation to simplify and clarify legislation is welcome. The regulation must bolster consumer confidence throughout the European food chain. Consumers need to be protected and they must be able to tell where and how the food they buy has been produced.
Another objective is the legal protection of farmers. They have to make choices on the basis of labelling, and they must be able to have faith in the impeccable quality of feed. The manufacturing rights of the producers of feed must also be safeguarded, as Mr Mulder said earlier on.
In many Member States, things are well under control, but the regulation before us, which will make labelling clearer and make it easier to trace the origin of feed, is needed to ensure things are put right throughout the EU, and to end differences of opinion when it comes to interpretation.
I would nevertheless like to point out that it is crucially important with this regulation, and others, that there is proper implementation and monitoring. Clear and precise regulations will not help unless they are complied with in practice. When monitoring the quality of feed, it needs to be ascertained that it is safe and fit for purpose and that it meets the legal requirements. This way we can improve the safety of the entire food chain and protect consumers.
(IT) Mr President, Commissioner, ladies and gentlemen, a few years ago in Italy, it was claimed that foodstuffs mixed in the shed by farmers were to be considered as feed, and thus the sheds were to be considered as feed factories. Agricultural producers would never have been able to comply with complex health regulations, HACCP and traceability, and would therefore have been forced to purchase from real feed factories the foodstuffs that had been made on the farm for centuries. At the time, we managed to avoid this snare.
The report that we are debating today defines feed but not feed factories. So that Europe does not get the blame once again, it must be crystal clear that foodstuffs for livestock, mixed on the premises of the livestock company, does not constitute feed, but simply extemporaneous mixing of foodstuffs and raw materials produced directly in the fields, and that the agricultural business is not a feed factory. Perhaps it is a partisan position, but one can never be too careful when interpretations have considerable economic significance.
Mr President, in the aftermath of the dioxin contamination in the Republic of Ireland which visited such losses on innocent producers and processors in Northern Ireland, we discussed new measures on the labelling of feedstuffs.
The obvious question for me is: would any of these proposals have saved my producers from their present losses? Sadly, the answer is 'no'. They will, of course, impose greater transparency which is, of itself, all to the good, but only in respect of EU feedstuffs fed to animals within the EU, not in respect of feed fed to animals whose meat we then import into the EU.
Providing maximum detail on the precise composition of feedstuffs is right and understandable, but we must not so undermine intellectual property rights as to make them meaningless. In that respect, I have some residual fears on aspects of these proposals. Compound mixes are trade secrets built up over years of research and trial. They must be adequately protected.
I trust that the 15% margin in description precision will be enough. I, for one, do not want to see feed mills in my constituency, which have worked hard and invested heavily in producing premium product, being gazumped and their intellectual property rights raided by manufacturers operating in cheaper production areas, either within or outside the EU.
I trust this regulation will not be either misused or abused in that regard. Yes, farmers are entitled to maximum information on compound contents, but within the confines of preserving the viability and the future of the mills from which they buy.
(NL) I should like to echo all the compliments that have already been paid to our rapporteur. Needless to say, public and animal health should be at the heart of cattle feed legislation. This translates into clear rules regarding the use and labelling of raw materials. This should, of course, remain workable and not lead to a greater administrative burden or, as has already been mentioned, jeopardise the manufacturers' intellectual property. We will continue to monitor this with a critical eye, but it looks as if the new regulation will meet these requirements.
I should like to make an observation with regard to inspection. Once again, effective controls and sanctions to separate the wheat from the chaff will make or break this legislation. The regulation stipulates that the penalties which the Member States may apply themselves must be effective, proportionate and dissuasive. I would urge the European Commission to closely monitor the situation in the near future, to make sure this is the case in all the countries of the European Union. It is, after all, unacceptable for one country to be stricter than another. An excellent case in point is, to my mind, the suspended sentences that were given this week, ten years after the event, in the Belgian dioxin scandal.
Finally, I should like to mention a topic that cannot remain untouched, namely meat and bone meal. Following the emotional speech of the first speaker from the Non-Attached Members, I shall confine myself to the facts. Meat and bone meal in animal feed has been banned since the BSE crisis. However, in the case of chickens, for example, this leads to a shortage of animal protein in their feed, quite apart from the fair criticism that valuable proteins are destroyed. Moreover, animal feed is the largest overhead for the five million cattle farmers in the European Union who have not got it easy to begin with.
Of course, we do not want to revert back to a situation in which animal proteins from within the same species end up in the feed. Cannibalism: never again! We need to put tests in place in order to handle this situation properly. The European Commission has indicated that these tests could be available in 2009, which means that meat and bone meal could be reintroduced in the feed of chickens or pigs, for example, in a safe manner. I should like to find out from the European Commission what the latest is on this score and what steps we can expect in this respect in the coming year.
(PL) Mr President, Commissioner, the quality of food products of animal origin (meat, eggs, milk) and the protection of consumers against poor food quality has been a subject of EU interest for many years.
For products of animal origin to be of good quality, good quality feedstuffs are essential - this is the most important factor - as well as suitable living conditions for the animals. Most of the ingredients of feedstuffs are produced by agriculture itself, but the additives which are used are most often chemical products. It is these which create the most controversy. Therefore, we should fight for the exact composition of industrial feedstuffs to be declared. It has nothing to do with intellectual property rights and their protection. Only when a patent office grants a protection certificate is a product protected.
When they have not been tested sufficiently, new animal feed additives may be harmful to our health, although they ensure the best growth or the best appearance of the product. A farmer does not have the facilities to test feedstuffs and can only rely on information supplied by the producer. We should remember BSE and the results of adding meat and bone meal to animal feeds. Industry will do everything for profit. This is why I support Mr Graefe zu Baringdorf's report in its entirety.
(PL) Mr President, I hope that the proposals contained in the compromise package which we are debating today will bring about the simplification of provisions in the area of the marketing of feedstuffs and that in so doing, they will raise the competitiveness of the feedstuffs sector in the European Union. I also hope that the new rules will not increase costs for small and medium-sized producers of animal feed mixes.
When discussing the subject of labelling, it should be remembered that often the problem is not a lack of information on the product label, but a lack of understanding on the part of the ordinary consumer. Too much information on the label may actually hinder the buyer when making a choice. On the one hand, we must ensure that our citizens have access to information, while on the other, we must safeguard the intellectual property rights of producers.
I endorse the idea of drawing up a list of ingredients which may not be fed to animals. One thing is certain - we cannot allow a repeat of food-related scandals. Irish pork contaminated with dioxins or melanin in milk from China are examples of incidents which should not have happened. We ought to ask why the monitoring system did not function correctly and why the contamination arose.
The system of monitoring therefore requires greater supervision. Procedures must be transparent and unambiguous. Fines for not complying with the monitoring system or for breaching it should be high, because they are related to human health. In spite of the incident in Ireland, I would like to give my assurances that in Europe, farmers and producers maintain the highest standards in the world. Our food is characterised by its acknowledged reputation and quality. The food in Europe is safe.
(DE) Mr President, Commissioner, let me start by giving my very sincere thanks to our rapporteur, Mr Graefe zu Baringdorf. Not only in this report but also over many years in the past, he has always followed a clear line, which aims to achieve what we have achieved today: creating clarity for farmers and setting out clear requirements in the field of placing feed on the market and the use thereof.
Today, we are discussing the second step, and this, in particular, has become clear time and again. Commissioner, yesterday evening, last night, we discussed the first step: production. I should like to return to this. The type of production and the type of controls on production are the most important prerequisites for this report, to ensure that ultimately, we have healthy, safe feed from which to produce healthy, safe food.
I should like to reiterate my conviction that businesses that also process food to make feed should be subject to better scrutiny, that the HACCP concept should be required as a basis for authorisation - possibly for authorisation throughout Europe - as that has also been a problem in both yesterday's and today's debates. We need the same controls for the same risks throughout the European Union. Although we can never rule out abuses, this report and also yesterday's debate have laid good foundations for safety without going over the top. This is another point made in today's report, of course: that we have learned from developments following the BSE crisis, and that we now know that quite a few things can - and must - be done differently.
I wish to reiterate my thanks to our rapporteur, who has produced a good report today out of all the negotiations here. I hope that he receives one hundred per cent support from this House.
(FR) Mr President, the excellent report by our fellow Member - whom I congratulate - on which we are going to vote today, is important because the European animal feed sector is one of our main agricultural sectors, both in terms of production, since it accounts for half of the agricultural production within the European Union - 120 million tonnes - and of turnover - around EUR 50 billion. Within the European Union, there are, in fact, 5 million farmers and 60 million pet-owning households.
In the past, the European Union has come to terms with a number of health crises, which means that, today, we have to be more vigilant with regard to transparency, in order to meet the expectations not only of farmers, but also of consumers. The provisions laid down in this report have the advantage of representing a minimal cost for the industries and a great benefit for consumers, who are paying more and more attention to the quality of the goods they buy. Adopting this report will make it possible to limit the risks by guaranteeing better quality goods, better monitoring, more traceability, and better information for farmers and, therefore, ultimately, for consumers.
Today, with the increase in international trade, it is vitally important to strengthen all prevention systems, so as to ensure that the food crises that we have experienced in the past do not happen again.
This report succeeds in reconciling the right to information, while strictly defining the nutritional elements that must appear on the labels, with the right to intellectual property, which is so important when it comes to preserving the competitiveness of our industries.
I believe that manufacturers should actually be obliged to give immediate notification of the use of any new raw material going into animal feed, in order to guarantee transparency and to facilitate the inspections performed by the competent authorities. Including an urgency procedure that enables a new dangerous substance to be incorporated into the list of prohibited materials seems altogether crucial to me.
Equally, giving farmers the opportunity to question the competent national authority or the European Commission in case of doubt about an unfair allegation enables the system to be controlled better and customers to be protected, while fair trading is also preserved.
I therefore wish to offer my full support to this excellent report, for experience shows that a regulation on the labelling of animal feed that prioritises quality, transparency, traceability and monitoring is the best means of preventing further health crises in Europe.
Mr President, I would like to thank the rapporteur for this report, which is a very technical one and answers the Court's question about protecting the rights of farmers and the rights of those who produce the animal feed they purchase.
I support the idea that intellectual property rights are worth protecting. We cannot have formulations being copied by operators who come in and out of the marketplace, so the report is successful from that point of view.
The issue of rogue operators has been brought up in the debate here this morning. The truth is that we will only keep a check on the industry if we check those who do not comply. That can only be done by regular monitoring, inspection and control at every point along the way. We debated that very vigorously last night in this Parliament and I was glad to hear that improvements will be made.
Lastly, a bigger point on the volatility of commodity prices. The Agriculture Commissioner is joining us. This is a big issue for the feed industry and for farmers, and it is one that we need to address.
Mr President, firstly, I welcome this report and wish to congratulate the rapporteur, who is to be commended for his report and hard work.
We do indeed need transparency, and have to know what is in compound feed - there is no doubt about that. I have no problem with a company keeping its intellectual property rights confidential. However, recent events in the Republic of Ireland, with the dioxin problem, bring home very clearly to all of us the need for control. Farmers can have the highest possible standards of livestock husbandry and do everything right but, as we have witnessed, all can be lost when events way beyond their control destroy all their good and hard work.
This is a good day for Parliament, and it shows what we can achieve through cooperation. Maybe it also shows what we can actually achieve within agriculture for a better future for farmers throughout the European Union.
I am pleased that Commissioner Fischer Boel is here with Commissioner Vassiliou this morning, because it is very important that we make the point of the serious danger of farmers in Northern Ireland - eight farmers at this moment in time - losing everything because the local Assembly has not been prepared to support them.
(DE) Mr President, Commissioner, ladies and gentlemen, I wish to start by thanking our rapporteur, Mr Graefe zu Baringdorf, as he has succeeded in producing a genuinely workable compromise at first reading. It has also proved possible to reconcile consumer protection and food safety with the necessary protection of intellectual property.
Farmers must be able to trust that the feed they are using contains what is stated on the label. Black sheep in the feed industry have caused great economic losses in agriculture and far beyond. Thank you once again, Mr Graefe zu Baringdorf.
Mr President, I should like to make two quick points.
Firstly, yes, consumers and farmers depend on clear and transparent labelling, and I support the rapporteur's amendment to allow the manufacturer to refuse to disclose information if he or she is able to prove that intellectual property rights could be infringed on any ingredient which constitutes less than two per cent of the ration. We urgently need more investment in research, especially into ruminant feed to reduce the methane and nitrous oxide emissions.
Secondly, is it not long past the time for reference points for action, or RPAs, for dealing with the adventitious presence of minuscule levels of GMO in feed, rather than the present zero-tolerance regime, which results in criminally disproportionate waste of feed and cereal shipments and criminally disproportionate sanctions? I refer, of course, to the presence of previously authorised GMs by the European Food Safety Authority (EFSA), so that they are fully risk-assessed by definition, or perhaps a GMO that is fully authorised in another jurisdiction.
(DE) Mr President, Commissioners, I do not have anything to add about the content, as enough has been said in this regard. I should like to thank the rapporteur, who showed good staying power in the trialogue.
This report has been a long haul. As we know, the European Court of Justice issued a judgment, which was followed by clean, fair discussion. We had opportunity to discuss this at length and, as rapporteur, Mr Graefe zu Baringdorf has shown that a satisfactory solution can be achieved in a short space of time even as part of a first reading agreement. I have crossed swords with him a fair few times since 1994, but our teamwork has always been fair, and I should like to thank him once again for his work.
(DE) Mr President, I had run out of speaking time, so I do have some new things to say. If we now adopt new European feed legislation here in Parliament, by what will probably be a large majority, and the Council accepts this legislation, we shall have achieved a new, high quality standard in Europe.
I should like to ask the two Commissioners present to insist on these European standards in the case of imports of feed and food as well in future. Europe can face up to global competition only if the same standards are applied to imports. Therefore, the Commission must also press for our European standards to form part of the WTO negotiations and to become a global standard - then we need not fear this global competition.
Member of the Commission. - Mr President, I would like to thank everyone for their remarks, and shall now reply to some of those remarks. First of all, on the question of safety, safety of feed is guaranteed by the negative list of feed materials which cannot be used in feeds. The proposal contains the list of feed materials which are forbidden. The Commission will extend that list every time it is convinced that it is necessary to add to that negative list.
On the other hand, I wish to remind you that there is a large list of maximum levels of contaminants, such as dangerous micro-toxins, heavy metals and dioxins, which has been in force, under the Directive on undesirable substances, since 2002.
I would agree with all those who said, as I confirmed, that European food is safe. However, as I also indicated last night during our discussions, laws and regulations are as good as we make them, and we therefore have to remain vigilant and see to it that Member States, feed dealers and, indeed, the Commission, ensure that everybody sticks to their obligations in ensuring that laws really are enforced and that they are good laws.
The recent Irish meat incident highlights the need for stringent enforcement and controls on legal requirements, and my services will continue to examine how that can be improved. I am confident that, once the new rules come into force, regulation of the feed market will be significantly improved, in the interests of both feed manufacturers and users.
Last but not least, I would like to thank the rapporteur once again for his excellent contribution, and all Members for their constructive and positive role in reaching an agreement on this important initiative.
Mr President, Commissioners, I wish to express my thanks for the many kind words that have been said today. I believe this is a good report.
On the subject of whether criminal activity can be prevented, this report cannot do so, of course, but the improved intensity of controls it provides may deter such activity. Criminal activity always focuses where it sees an opportunity, where it sees loopholes, and we have now been able to close these in some areas. I hope - as Mr Nicholson said - that both the feed industry and farmers will understand that there is something to be defended here, that a community is being formed against these attempts to dispose of toxic substances via feed. I am fairly sure that this will also curb criminal activity.
I should like to make clear once more that we are not creating a separate line for intellectual property here, but rather making reference to the legislation already in force, which also applies to this field. We wanted to prevent the duty of information from hiding behind these intellectual property rights. That is why this is a good arrangement.
Let me conclude by thanking the shadow rapporteurs. Here, too, there were arguments, of course - after all, we hold different opinions in this House - but I believe that what we subsequently created now has everyone's support. I should also like to thank our committee's administrative team - in this case Mr Emmes - who did outstanding groundwork. Although we Members of the European Parliament always play a leading role in the political field, in the administrative field we do need to be able to fall back on this groundwork. Here, too, this was very successful.
I should like to add that, when we have codecision, parliamentarianism is fun. It was always said that codecision in agriculture would make everything much more complicated and time-consuming. This is not true, as we have seen that, given good work, a good understanding of matters, good groundwork and good political opponents, things can be staged very quickly. I think that this is proof that the expertise of the European Parliament can serve, and help, to set good legislation in motion.
The debate is closed.
The vote will take place today at 12 noon.